        Case 1:19-cv-05205-AJN Document 27 Filed 09/27/19 Page 1 of 22



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
  ANDRES RUILOVA, HUGO TEXIS, BERTIN
  ALDO GARCIA, ISMAEL GUTIERREZ,
  VALENTIN VIVAR, ELIZABETH KELLY,
  STACY SAMUEL, STEPHANIE PEREZ,
  EVAN MILHO, JAMAL KHAN, KEVIN
  O’BRIEN and CHUCK REYNOLDS, on behalf             Case No. 19-cv-05205
  of themselves, FLSA Collective Plaintiffs and
  the Class,

                              Plaintiffs,
                      -vs.-

  443 LEXINGTON AVE, INC. d/b/a DAVIO’S,
  75 ARLINGTON STREET, INC. d/b/a
  DAVIO’S, ONE PATRIOT PLACE, LLC d/b/a
  DAVIO’S, 151 GRANITE STREET LLC d/b/a
  DAVIO’S, 55 BOYLSTON STREET, LLC
  d/b/a DAVIO’S, 427 WALNUT STREET LLC
  d/b/a DAVIO’S, 111 S. 17th STREET, INC.
  d/b/a DAVIO’S, 201 MAIN STREET LLC d/b/a
  DAVIO’S, and STEVE DIFILLIPPO,

                              Defendants.

                      DEFENDANTS’ ANSWER TO CLASS AND
                       COLLECTIVE ACTION COMPLAINT

      Defendants, 443 LEXINGTON AVE, INC. d/b/a DAVIO’S, 75 ARLINGTON STREET,

INC. d/b/a DAVIO’S, ONE PATRIOT PLACE, LLC d/b/a DAVIO’S, 151 GRANITE STREET

LLC d/b/a DAVIO’S, 55 BOYLSTON STREET, LLC d/b/a DAVIO’S, 427 WALNUT STREET

LLC d/b/a DAVIO’S, 111 S. 17th STREET, INC. d/b/a DAVIO’S, 201 MAIN STREET LLC d/b/a

DAVIO’S (collectively, “CORPORATE DEFENDANTS”), and STEVE DIFILLIPPO

(“INDIVIDUAL DEFENDANT”) (“Individual Defendant,” collectively with the Corporate

Defendants, referred to herein as “DEFENDANTS”), by their attorneys, Barton LLP, for their

answer to the Class And Collective Action Complaint (“Complaint”) of ANDRES RUILOVA

(“RUILOVA”), HUGO TEXIS (“TEXIS”), BERTIN ALDO GARCIA (“GARCIA”), ISMAEL
         Case 1:19-cv-05205-AJN Document 27 Filed 09/27/19 Page 2 of 22



GUTIERREZ (“GUTIERREZ”), VALENTIN VIVAR (“VIVAR”), ELIZABETH KELLY

(“KELLY”), STACY SAMUEL (“SAMUEL”), STEPHANIE PEREZ (“PEREZ”), EVAN

MILHO (“MILHO”), JAMAL KHAN (“KHAN”), KEVIN O’BRIEN (“O’BRIEN”) and CHUCK

REYNOLDS (“REYNOLDS”) (collectively “PLAINTIFFS”), hereby state as follows:

                                      INTRODUCTION

       1.     Deny the allegations in paragraph 1 of the Complaint.

       2.     Deny the allegations in paragraph 2 of the Complaint.

       3.     Deny the allegations in paragraph 3 of the Complaint.

       4.     Deny the allegations in paragraph 4 of the Complaint.

                                JURISDICTION AND VENUE

       5.     The allegations set forth in paragraph 5 of the Complaint state conclusions of law

to which no response is required. To the extent a response may be required, Defendants deny the

allegations in paragraph 5 of the Complaint.

       6.     The allegations set forth in paragraph 6 of the Complaint state conclusions of law

to which no response is required. To the extent a response may be required, Defendants deny the

allegations in paragraph 6 of the Complaint.

       7.     The allegations set forth in paragraph 7 of the Complaint state conclusions of law

to which no response is required. To the extent a response may be required, Defendants deny the

allegations in paragraph 7 of the Complaint.

                                           PARTIES

Plaintiffs:

       8.     Deny knowledge or information sufficient to form a belief as to the allegations in

paragraph 8 of the Complaint.




                                               2
        Case 1:19-cv-05205-AJN Document 27 Filed 09/27/19 Page 3 of 22



       9.     Deny knowledge or information sufficient to form a belief as to the allegations in

paragraph 9 of the Complaint.

       10.    Deny knowledge or information sufficient to form a belief as to the allegations in

paragraph 10 of the Complaint.

       11.    Deny knowledge or information sufficient to form a belief as to the allegations in

paragraph 11 of the Complaint.

       12.    Deny knowledge or information sufficient to form a belief as to the allegations in

paragraph 12 of the Complaint.

       13.    Deny knowledge or information sufficient to form a belief as to the allegations in

paragraph 13 of the Complaint.

       14.    Deny knowledge or information sufficient to form a belief as to the allegations in

paragraph 14 of the Complaint.

       15.    Deny knowledge or information sufficient to form a belief as to the allegations in

paragraph 15 of the Complaint.

       16.    Deny knowledge or information sufficient to form a belief as to the allegations in

paragraph 16 of the Complaint.

       17.    Deny knowledge or information sufficient to form a belief as to the allegations in

paragraph 17 of the Complaint.

       18.    Deny knowledge or information sufficient to form a belief as to the allegations in

paragraph 18 of the Complaint.

       19.    Deny knowledge or information sufficient to form a belief as to the allegations in

paragraph 19 of the Complaint.




                                               3
         Case 1:19-cv-05205-AJN Document 27 Filed 09/27/19 Page 4 of 22



Davio’s Restaurants:

       20.     Admit that each of the Corporate Defendants owns and operates a restaurant,

except deny that any of the Defendants own or operate Davio’s Chestnut Hill. Deny that the

Individual Defendant owns the restaurants other than through the Corporate Defendants. Deny

that Defendants operate a “nationwide chain”. To the extent any further or additional factual

allegations are contained in this paragraph the Corporate Defendants and Individual Defendant

deny same.

       21.     Admit that the Corporate Defendants, other than 55 Boylston Street, LLC serve

Italian food and steak and are advertised jointly on the Corporate Defendants’ website; that the

Corporate Defendants sell certain similar items; sell gift cards that can be used at any of Corporate

Defendants’ restaurants; and all Defendants deny the remaining allegations in paragraph 21 of the

Complaint.

                                               Defendants:

       22.     Admit the allegations in paragraph 22 of the Complaint, except deny as to the

alleged service of process address.

       23.     Admit the allegations in paragraph 23 of the Complaint.

       24.     Admit the allegations in paragraph 24 of the Complaint.

       25.     Admit the allegations in paragraph 25 of the Complaint.

       26.     Admit the allegations in paragraph 26 of the Complaint, except deny that Defendant

“55 Boylston Street, LLC d/b/a Davio’s” operates Davio’s Chestnut Hill.

       27.     Admit the allegations in paragraph 27 of the Complaint.

       28.     Admit the allegations in paragraph 28 of the Complaint.

       29.     Admit the allegations in paragraph 29 of the Complaint.




                                                 4
         Case 1:19-cv-05205-AJN Document 27 Filed 09/27/19 Page 5 of 22



       30.     Admit that the Individual Defendant is an owner and chief executive officer of

Defendant restaurants other than Davio’s Chestnut Hill; and deny the remaining allegations in

paragraph 30 of the Complaint.

       31.     Deny the allegations in paragraph 31 of the Complaint.

       32.     The allegations set forth in paragraph 32 of the Complaint state conclusions of law

to which no response is required. To the extent a response may be required, Defendants deny the

allegations in paragraph 32 of the Complaint.

       33.     The allegations set forth in paragraph 33 of the Complaint state conclusions of law

to which no response is required. To the extent a response may be required, Defendants deny the

allegations in paragraph 33 of the Complaint.

                      FLSA COLLECTIVE ACTION ALLEGATIONS

       34.     The allegations set forth in paragraph 34 of the Complaint state conclusions of law

to which no response is required. To the extent a response may be required, Defendants deny the

allegations in paragraph 34 of the Complaint.

       35.     The document referenced Paragraph 40 speaks for itself. To the extent any further

or additional factual allegations are contained in this paragraph, the Defendants call upon the

Plaintiff to prove same.

       36.     Deny the allegations in paragraph 36 of the Complaint.

       37.     Deny the allegations in paragraph 37 of the Complaint.

       38.     The allegations set forth in paragraph 38 of the Complaint state conclusions of law

to which no response is required. To the extent a response may be required, Defendants deny the

allegations in paragraph 38 of the Complaint.




                                                5
         Case 1:19-cv-05205-AJN Document 27 Filed 09/27/19 Page 6 of 22



                               RULE 23 CLASS ALLEGATIONS

       39.     The allegations set forth in paragraph 39 of the Complaint state conclusions of law

to which no response is required. To the extent a response may be required, Defendants deny the

allegations in paragraph 39 of the Complaint.

       40.     The document referenced in Paragraph 40 speaks for itself. To the extent any

further or additional factual allegations are contained in this paragraph, the Defendants call upon

the Plaintiff to prove same.

       41.     Deny the allegations in paragraph 41 of the Complaint.

       42.     Deny the allegations in paragraph 42 of the Complaint.

       43.     Deny the allegations in paragraph 43 of the Complaint.

       44.     Deny the allegations in paragraph 44 of the Complaint.

       45.     Deny the allegations in paragraph 45 of the Complaint.

       46.     Deny the allegations in paragraph 46 of the Complaint.

       47.     Deny the allegations in paragraph 47 of the Complaint.

                                  STATEMENT OF FACTS

                       Plaintiffs, FLSA Collective Plaintiffs and the Class

       48.     Deny knowledge or information sufficient to form a belief as to the allegations in

paragraph 48 of the Complaint, except deny that Defendants failed to pay proper wages.

       49.     Deny the allegations in paragraph 49 of the Complaint.

       50.     Deny knowledge or information sufficient to form a belief as to the Plaintiffs’

observations and conversations. Admit that certain Tipped Plaintiffs were paid at the reduced

minimum wage service rate less than the full federal minimum wage rate as specified and permitted

by law, and deny the remaining allegations in paragraph 50 of the Complaint.




                                                6
         Case 1:19-cv-05205-AJN Document 27 Filed 09/27/19 Page 7 of 22



       51.     Deny the allegations in paragraph 51 of the Complaint.

       52.     Admit that Defendants required Tipped Plaintiffs to wear a jacket with the

restaurants’ logo while working and deny the remaining allegations in paragraph 52 of the

Complaint.

       53.     Deny the allegations in paragraph 53 of the Complaint.

       54.     Deny the allegations in paragraph 54 of the Complaint.

       55.     Deny the allegations in paragraph 55 of the Complaint.

       56.     Deny knowledge or information sufficient to form a belief as to the allegations in

paragraph 56 of the Complaint.

                        New York Plaintiffs and the New York Subclass

                                   Plaintiff ANDRES RUILOVA

       57.     Defendant 443 Lexington Ave, Inc. admits that Ruilova was employed by it from

July 29, 2015 through February 26, 2018. To the extent any further or additional factual allegations

are contained in this paragraph the Defendants deny same.

       58.     Deny the allegations in paragraph 58 of the Complaint.

       59.     Deny the allegations in paragraph 59 of the Complaint.

                                      Plaintiff HUGO TEXIS

               60.     Defendant 443 Lexington Ave Inc. admits that Texis was employed by it

from October 21, 2014 to December 25, 2017. To the extent any further or additional factual

allegations are contained in this paragraph the Defendants deny same.

       61.     Deny the allegations in paragraph 61 of the Complaint.




                                                 7
         Case 1:19-cv-05205-AJN Document 27 Filed 09/27/19 Page 8 of 22



       62.     Defendant 443 Lexington Ave, Inc. admits that Texis was paid at the base hourly

rates contained in this paragraph. To the extent any further or additional factual allegations are

contained in this paragraph the Defendants deny same.

                                Plaintiff BERTIN ALDO GARCIA

       63.     Defendant 443 Lexington Ave, Inc. admits that Garcia has been employed by it as

a food preparer since February 2014. To the extent any further or additional factual allegations are

contained in this paragraph the Defendants deny same.

       64.     Defendant 443 Lexington Ave, Inc. admits the allegations in paragraph 64. To the

extent any further or additional factual allegations are contained in this paragraph the Defendants

deny same.

       65.     Deny the allegations in paragraph 65 of the Complaint.

                                  Plaintiff ISMAEL GUTIERREZ

       66.     Defendant 443 Lexington Ave, Inc. admits that Gutierrez was employed by it from

March 22, 2016 to May 12, 2018. To the extent any further or additional factual allegations are

contained in this paragraph the Defendants deny same.

       67.     Deny the allegations in paragraph 67 of the Complaint.

       68.     Defendant 443 Lexington Ave, Inc. admits the allegations in paragraph 68. To the

extent any further or additional factual allegations are contained in this paragraph the Defendants

deny same.

                                    Plaintiff VALENTIN VIVAR

       69.     Defendant 443 Lexington Ave, Inc. admits that Vivar was employed by it from

November 10, 2017 through December 25, 2017. To the extent any further or additional factual

allegations are contained in this paragraph the Defendants deny same.




                                                 8
         Case 1:19-cv-05205-AJN Document 27 Filed 09/27/19 Page 9 of 22



       70.     Deny the allegations in paragraph 70 of the Complaint.

       71.     Defendant 443 Lexington Ave, Inc. admits the allegations in paragraph 71. To the

extent any further or additional factual allegations are contained in this paragraph the Defendants

deny same.

                        New York Plaintiffs and the New York Subclass

       72.     Deny the allegations in paragraph 72 of the Complaint, except Defendant 443

Lexington Ave, Inc. admits that it did, when appropriate, automatically deduct meal breaks from

the New York Plaintiffs and the New York Subclass Members in accordance with applicable law.

       73.     Defendant 443 Lexington Ave, Inc. admits that Tipped New York Plaintiffs

GUTIERREZ and VIVAR were paid at a reduced tip minimum wage rate that was less than the

full New York minimum wage in accordance with permitted law. To the extent any further or

additional factual allegations are contained in this paragraph the Defendants deny same.

       74.     Deny the allegations in paragraph 74 of the Complaint.

       75.     Deny the allegations in paragraph 75 of the Complaint.

       76.     Defendant 443 Lexington Ave, Inc. admits that it required Tipped Plaintiffs

GUTIERREZ and VIVAR to wear a shirt with the Davio’s Manhattan restaurants’ logo while

working. To the extent any further or additional factual allegations are contained in this paragraph

the Defendants deny same.

       77.     Deny the allegations in paragraph 77 of the Complaint.

       78.     Deny the allegations in paragraph 78 of the Complaint.

       79.     Deny the allegations in paragraph 79 of the Complaint.




                                                 9
        Case 1:19-cv-05205-AJN Document 27 Filed 09/27/19 Page 10 of 22



                   Massachusetts Plaintiffs and the Massachusetts Subclass

                                  Plaintiff ELIZABETH KELLY

       80.     Defendant 75 Arlington Street, Inc. admits that Kelly was employed by it from

January 26, 2017 through May 27, 2017. To the extent any further or additional factual allegations

are contained in this paragraph the Defendants deny same.

       81.     Deny the allegations in paragraph 81 of the Complaint.

       82.     Deny the allegations in paragraph 82 of the Complaint.

                                    Plaintiff STACY SAMUEL

       83.     Deny knowledge or information sufficient to form a belief as to the allegations in

paragraph 83 of the Complaint, and deny that Samuel was employed by Defendants.

       84.     Deny knowledge or information sufficient to form a belief as to the allegations in

paragraph 84 of the Complaint, and deny that Samuel was employed by Defendants.

       85.     Deny knowledge or information sufficient to form a belief as to the allegations in

paragraph 85 of the Complaint, and deny that Samuel was employed by Defendants.

                                  Plaintiff STEPHANIE PEREZ

       86.     Defendant 151 Granite Street LLC admits that Perez was employed by it. To the

extent any further or additional factual allegations are contained in this paragraph the Defendants

deny same.

       87.     Deny the allegations in paragraph 87 of the Complaint.

       88.     Defendant 151 Granite Street LLC admits the allegations in paragraph 88 of the

Complaint. To the extent any further or additional factual allegations are contained in this

paragraph the Defendants deny same.




                                                10
        Case 1:19-cv-05205-AJN Document 27 Filed 09/27/19 Page 11 of 22



                                     Plaintiff EVAN MILHO

       89.     Defendant One Patriot Place LLC admits that Milho was employed by it from

September 30, 2015 through August 14, 2017. To the extent any further or additional factual

allegations are contained in this paragraph the Defendants deny same.

       90.     Deny the allegations in paragraph 90 of the Complaint.

       91.     Defendant One Patriot Place LLC admits that Milho was paid at the reduced tip

minimum wage rate in accordance with applicable law as a tipped employee. To the extent any

further or additional factual allegations are contained in this paragraph the Defendants deny same.

                    Massachusetts Plaintiffs and the Massachusetts Subclass

       92.     Deny the allegations in paragraph 92 of the Complaint, except Defendants 75

Arlington Street, Inc., 151 Granite Street LLC and One Patriot Place LLC admit that they did,

when appropriate, automatically deduct meal breaks from the Massachusetts Plaintiffs and the

Massachusetts Subclass Members in accordance with applicable law.

       93.     Defendant 151 Granite Street LLC and One Patriot Place LLC admit that Tipped

Massachusetts Plaintiffs PEREZ and MILHO were paid at a reduced tip minimum wage rate that

was less than the full Massachusetts minimum wage in accordance with applicable law. To the

extent any further or additional factual allegations are contained in this paragraph the Defendants

deny same.

       94.     Deny the allegations in paragraph 94 of the Complaint.

       95.     Deny the allegations in paragraph 95 of the Complaint.

       96.     Defendant 151 Granite Street LLC and One Patriot Place LLC admit that they

required Tipped Massachusetts Plaintiffs PEREZ and MILHO to wear a jacket with the Davio’s

Braintree and Davio’s Foxborough logos while working, and deny the remaining allegations in




                                                11
        Case 1:19-cv-05205-AJN Document 27 Filed 09/27/19 Page 12 of 22



paragraph 96 of the Complaint. To the extent any further or additional factual allegations are

contained in this paragraph the Defendants deny same.

                    Pennsylvania Plaintiffs and the Pennsylvania Subclass

                                     Plaintiff JAMAL KHAN

       97.     Defendant 111 S. 17th Street, Inc. admits that Khan was employed by it. To the

extent any further or additional factual allegations are contained in this paragraph the Defendants

deny same.

       98.     Deny the allegations in paragraph 98.

       99.     Deny the allegations in paragraph 99 of the Complaint.

                                    Plaintiff KEVIN O’BRIEN

       100.    Defendant 111 S. 17th Street, Inc. admits that O’Brien was employed by it. To the

extent any further or additional factual allegations are contained in this paragraph the Defendants

deny same.

       101.    Deny the allegations in paragraph 101.

       102.    Deny the allegations in paragraph 102 of the Complaint.

                                  Plaintiff CHUCK REYNOLDS

       103.    Defendant 111 S. 17th Street, Inc. admits that Reynolds was employed by it. To the

extent any further or additional factual allegations are contained in this paragraph the Defendants

deny same.

       104.    Deny the allegations in paragraph 104.

       105.    Deny the allegations in paragraph 105 of the Complaint.




                                                12
        Case 1:19-cv-05205-AJN Document 27 Filed 09/27/19 Page 13 of 22



                     Pennsylvania Plaintiffs and the Pennsylvania Subclass

        106.   Deny the allegations in paragraph 106 of the Complaint, except Defendant 111 S.

17th St., Inc. admits that it did, when appropriate, automatically deduct meal breaks from the

Pennsylvania Plaintiffs and the Pennsylvania Subclass Members in accordance with applicable

law.

        107.   Defendant 111 S. 17th Street, Inc. admits that Tipped Pennsylvania Plaintiff

REYNOLDS was paid at the reduced tip minimum wage rate that was less than the full

Pennsylvania minimum wage rate in accordance with applicable law. To the extent any further or

additional factual allegations are contained in this paragraph the Defendants deny same.

        108.   Deny the allegations in paragraph 108 of the Complaint.

        109.   Deny the allegations in paragraph 109 of the Complaint.

        110.   Defendant 111 S. 17th Street admits that that it required Tipped Plaintiff

REYNOLDS to wear a jacket with the Davio’s Philadelphia logo while working. To the extent

any further or additional factual allegations are contained in this paragraph the Defendants deny

same.

                                  STATEMENT OF CLAIM

                                   COUNT I
                 VIOLATION OF THE FAIR LABOR STANDARDS ACT

        111.   Repeat and reallege their responses to paragraphs 1 through 110 of the Complaint.

        112.   The allegations set forth in paragraph 112 of the Complaint state conclusions of law

to which no response is required. To the extent a response may be required, Defendants deny the

allegations in paragraph 112 of the Complaint.




                                                 13
        Case 1:19-cv-05205-AJN Document 27 Filed 09/27/19 Page 14 of 22



       113.    The allegations set forth in paragraph 113 of the Complaint state conclusions of law

to which no response is required. To the extent a response may be required, Defendants deny the

allegations in paragraph 113 of the Complaint.

       114.    Defendants can neither admit or deny this allegation as it is unclear with regard to

each Corporate Defendant what relevant time period is being reference by the Plaintiffs. Once the

Plaintiffs clarify for each Corporate Defendant what it means by “at all relevant times”, the

Defendants agree to further answer.

       115.    Deny the allegations in paragraph 115 of the Complaint.

       116.    Deny the allegations in paragraph 116 of the Complaint.

       117.    Deny the allegations in paragraph 117 of the Complaint.

       118.    For each of the Corporate Defendants, other than 55 Boylston Street, LLC, all

records, if any, concerning the hours worked by employees, as required by law, are maintained in

the possession and custody of each of the Corporates Defendants. 55 Boylston Street, LLC is not

required by law to maintain such records and has no such records. To the extent any further or

additional factual allegations are contained in this paragraph the Defendants deny same.

       119.    Deny the allegations in paragraph 119 of the Complaint.

       120.    Deny the allegations in paragraph 120 of the Complaint.

       121.    Deny the allegations in paragraph 121 of the Complaint.

       122.    Deny the allegations in paragraph 122 of the Complaint.

       123.    Deny the allegations in paragraph 123 of the Complaint.

                                   COUNT II
                     VIOLATION OF THE NEW YORK LABOR LAW

       124.    Repeat and reallege their responses to paragraphs 1 through 123 of the Complaint.




                                                 14
        Case 1:19-cv-05205-AJN Document 27 Filed 09/27/19 Page 15 of 22



       125.    The allegations set forth in paragraph 125 of the Complaint state conclusions of law

to which no response is required. To the extent a response may be required, Defendants deny the

allegations in paragraph 125 of the Complaint.

       126.    Deny the allegations in paragraph 126 of the Complaint.

       127.    Deny the allegations in paragraph 127 of the Complaint.

       128.    Deny the allegations in paragraph 128 of the Complaint.

       129.    Deny the allegations in paragraph 129 of the Complaint.

       130.    Deny the allegations in paragraph 130 of the Complaint.

       131.    Deny the allegations in paragraph 131 of the Complaint.

                                 COUNT III
               VIOLATION OF THE MASSACHUSETTS FAIR WAGE LAW

       132.    Repeat and reallege their responses to paragraphs 1 through 131 of the Complaint.

       133.    The allegations set forth in paragraph 133 of the Complaint state conclusions of law

to which no response is required. To the extent a response may be required, Defendants deny the

allegations in paragraph 133 of the Complaint.

       134.    Deny the allegations in paragraph 134 of the Complaint.

       135.    Deny the allegations in paragraph 135 of the Complaint.

       136.    Deny the allegations in paragraph 136 of the Complaint.

       137.    Deny the allegations in paragraph 137 of the Complaint.

       138.    Deny the allegations in paragraph 138 of the Complaint.

       139.    Deny the allegations in paragraph 139 of the Complaint.

                                  COUNT IV
              VIOLATION OF THE PENNSYLVANIA MINIMUM WAGE ACT

       140.    Repeat and reallege their responses to paragraphs 1 through 139 of the Complaint.




                                                 15
        Case 1:19-cv-05205-AJN Document 27 Filed 09/27/19 Page 16 of 22



       141.    The allegations set forth in paragraph 141 of the Complaint state conclusions of law

to which no response is required. To the extent a response may be required, Defendants deny the

allegations in paragraph 141 of the Complaint.

       142.    Deny the allegations in paragraph 142 of the Complaint.

       143.    Deny the allegations in paragraph 143 of the Complaint.

       144.    Deny the allegations in paragraph 144 of the Complaint.

       145.    Deny the allegations in paragraph 145 of the Complaint.

       146.    Deny the allegations in paragraph 146 of the Complaint.

                                    AFFIRMATIVE DEFENSES

       Defendants assert the following affirmative and other defenses, which they have

designated, collectively, as “affirmative defenses.” Defendants’ designation of its defenses as

“affirmative” is not intended in any way to alter Plaintiffs’ burden of proof with regard to any

elements of their causes of action. Defendants also expressly deny the existence of any alleged

putative group of persons or “aggrieved employees” that Plaintiffs purport to represent in this

lawsuit. Defendants incorporate (as if fully set forth herein) this express denial each and every

time they reference “Plaintiffs.”

                              FIRST AFFIRMATIVE DEFENSE

       Plaintiffs fail to state a claim against Defendants upon which relief may be granted.

                             SECOND AFFIRMATIVE DEFENSE

       Plaintiffs’ claims against Defendants are barred by documentary evidence.

                              THIRD AFFIRMATIVE DEFENSE

       Upon information and belief, Plaintiffs’ claims are barred by the failure of Plaintiffs and/or

their agents and/or other persons acting on their behalf to mitigate Plaintiffs’ claimed damages.




                                                 16
        Case 1:19-cv-05205-AJN Document 27 Filed 09/27/19 Page 17 of 22



                             FOURTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims against Defendants are barred in whole or in part by the doctrines of

waiver, estoppel, acquiescence, laches, unclean hands, and/or release including but not limited to

the extent that, inter alia, Plaintiffs did not record or report their time properly, accurately and/or

completely.

                               FIFTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred by the negligent acts or omissions, fraud, concealment, illegal

conduct and/or other misconduct of Plaintiffs.

                               SIXTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred in whole or in part by applicable statutes of limitations.

                            SEVENTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred by the doctrine of equitable estoppel.

                             EIGHTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, by exclusions, exceptions, exemptions,

credits, or offsets permissible under applicable law, including but not limited to the FLSA, New

York Labor Law, New York Wage Theft Prevention Act, the Massachusetts Fair Wage Law, and

the Pennsylvania Minimum Wage Act.

                              NINTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred due to their failure to exhaust administrative remedies.

                              TENTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred due to unconstitutionality.




                                                  17
           Case 1:19-cv-05205-AJN Document 27 Filed 09/27/19 Page 18 of 22



                           ELEVENTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred by payment, setoff, settlement, waiver, release and/or accord

and satisfaction.

                           TWELFTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred by contract.

                         THIRTEENTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred in whole or in part by the provisions of the FLSA and related

state laws because actions taken in connection with Plaintiffs’ compensation were done in good

faith and in conformity with and reliance upon written administrative regulations, orders, rulings,

approvals, interpretations, and/or written or unwritten administrative practices or enforcement

policies of the Administrator of the Wage and Hour Division of the United States Department of

Labor and/or similar related state agencies.

                         FOURTEENTH AFFIRMATIVE DEFENSE

       Plaintiffs cannot establish that Defendants engaged in willful conduct within the meaning

of the FLSA or related state laws.

                          FIFTEENTH AFFIRMATIVE DEFENSE

       Plaintiffs are not entitled to recover any costs of this proceeding or attorneys’ fees from

Defendants.

                          SIXTEENTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred on the ground that the activities for which they seek additional

compensation were not compensable work and therefore any time Plaintiffs spent on those

activities would not be included in the workweek calculation of hours for purposes of entitlement

for pay.




                                                18
        Case 1:19-cv-05205-AJN Document 27 Filed 09/27/19 Page 19 of 22



                        SEVENTEENTH AFFIRMATIVE DEFENSE

       There is no basis for declaratory relief in this action.

                         EIGHTEENTH AFFIRMATIVE DEFENSE

       There is no basis for injunctive relief in this action.

                         NINETEENTH AFFIRMATIVE DEFENSE

       Plaintiffs fail to meet the prerequisites to maintaining a collective action under the FLSA

because the named Plaintiffs and putative collective members as alleged in the Complaint are not

similarly situated, were not subject to an unlawful policy or plan, and cannot satisfy statutory

and/or other prerequisites to proceed collectively under 29 U.S.C. § 216(b).

                          TWENTIETH AFFIRMATIVE DEFENSE

       The Complaint does not and cannot satisfy the statutory and/or other prerequisites to

proceed as a class under Rule 23 of the Federal Rules of Civil Procedure.

                        TWENTY-FIRST AFFIRMATIVE DEFENSE

       Any failure alleged in the Complaint by Defendants to comply with wage and hour laws

was de minimus and therefore not actionable.

                      TWENTY-SECOND AFFIRMATIVE DEFENSE

       This Court lacks supplemental jurisdiction over the pleaded state law claims.

                        TWENTY-THIRD AFFIRMATIVE DEFENSE

       Defendants at all times acted in good faith and in compliance with all applicable law.

                      TWENTY-FOURTH AFFIRMATIVE DEFENSE

       Individual Defendant is not a proper party to this action because, without limitation, he is

not an “employer” within the meaning of any applicable law, statute, rule or regulation and




                                                  19
        Case 1:19-cv-05205-AJN Document 27 Filed 09/27/19 Page 20 of 22



therefore cannot be held personally liable for any alleged violations of the laws, statutes or

regulations asserted by Plaintiffs or for any of Plaintiffs’ alleged damages.

                        TWENTY-FIFTH AFFIRMATIVE DEFENSE

       Defendants have no knowledge of, nor should they have had knowledge of, any alleged

uncompensated work by Plaintiffs or putative collective or class members as set forth in the

Complaint, and Defendants did not authorize, require, request, suffer, or permit such activity by

Plaintiffs or putative collective or class members as set forth in the Complaint.

                        TWENTY-SIXTH AFFIRMATIVE DEFENSE

       The Court lacks personal jurisdiction over all Defendants except 443 Lexington Ave, Inc.

                      TWENTY-SEVENTH AFFIRMATIVE DEFENSE

       Plaintiffs are barred from pursuing their claims in the Southern District of New York

because venue is improper with respect to all Defendants except 443 Lexington Ave, Inc.

                       TWENTY-EIGHTH AFFIRMATIVE DEFENSE

       Defendants are not joint employers and/or do not constitute a single integrated enterprise.

                            TWENTY-NINTH AFFIRMATIVE DEFENSE

       Defendant “55 Boylston Street, LLC d/b/a Davio’s” is not a proper party to this action as

it does not employ anyone at that location or operate that location. As such, “55 Boylston Street,

LLC d/b/a Davio’s” is not an “employer” within the meaning of any applicable law, statute, rule

or regulation and therefore cannot be held liable for any alleged violation of the laws, statutes or

regulation asserted by Plaintiffs or for any Plaintiffs’ alleged damages.




                                                 20
        Case 1:19-cv-05205-AJN Document 27 Filed 09/27/19 Page 21 of 22



                             THIRTIETH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims, in whole or in part, made on their own behalf and on behalf of a putative

collective and class, as alleged in the Complaint, may not be litigated in court because some or all

of said claims are subject to individual, mandatory, final and binding arbitration.

                            THIRTY-FIRST AFFIRMATIVE DEFENSE

       Plaintiffs’ claims, as alleged in the Complaint, are barred and/or limited because, at all

relevant times, Defendants maintained policies and procedures by which employees were required

to accurately record their time worked, review their payroll records, and report any pay

discrepancies and/or underpayments to Defendants. At no relevant time did Plaintiffs report pay

discrepancies and/or underpayments that were not promptly addressed and/or corrected by

Defendants.

                       THIRTY-SECOND AFFIRMATIVE DEFENSE

       Plaintiffs are not entitled to any form of compensation or overtime pay for time spent

performing activities that are “preliminary,” “postliminary” or otherwise non-compensable under

the Portal-to-Portal Act.

                        THIRTY-THIRD AFFIRMATIVE DEFENSE

       Defendants reserve their right to add additional affirmative defenses that may become

known to them during the pendency of this action.

       WHEREFORE, Defendants demand dismissal of the Class And Collective Action

Complaint, in its entirety, with prejudice, and an award of Defendants’ costs, fees and

disbursements, including reasonable attorneys’ fees and disbursements, incurred in its defense of

this action, together with such other and further relief as this Court deems just and proper.




                                                 21
       Case 1:19-cv-05205-AJN Document 27 Filed 09/27/19 Page 22 of 22




Dated: New York, New York                 BARTON LLP
       September 27, 2019


                                          By:_________ ________________
                                             Scott G. Grubin
                                             Mark Berube
                                             Philip S. Mortensen
                                             Rita Lenane-Massey

                                          711 Third Avenue, 14th Floor
                                          New York, New York 10017
                                          (212) 687-6262
                                          sgrubin@bartonesq.com
                                          mberube@bartonesq.com
                                          pmortensen@bartonesq.com
                                          rlmassey@bartonesq.com
                                          Attorneys for Defendants




                                     22
